Citation Nr: 0531814	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-24 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder 
including chronic sacroiliac strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In June 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At that hearing, 
the veteran submitted additional evidence directly to the 
Board accompanied by a signed written waiver of the RO's 
initial consideration of this additional evidence.  


FINDING OF FACT

There is no competent evidence showing the veteran's low back 
disorder is related to active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  the appellant's contentions, VA examination report dated 
in February 2000, VA records for treatment, various private 
medical records for treatment, and lay statements.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the appellant or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
	(Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on this claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran seeks service connection for a back disorder that 
the veteran contends was a result of an accident that he 
suffered in service in 1974.  Specifically, the veteran 
testified in June 2005 that a jet engine exhaust being 
installed in a helicopter slipped out of a hoist and hit him 
in the back.  The veteran testified that he was taken to a 
medical facility where he was treated and released.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a back injury is factually shown during 
service.  The Board concludes it was not.  

As noted above, the veteran stated that he was treated at a 
medical facility after injuring his back in service.  In a 
statement received by VA in March 2005, the veteran stated 
that while he was in the hospital being treated for his back 
injury, a heart murmur was detected.  The veteran also stated 
that he was sent to the VA hospital in Philadelphia where a 
heart murmur was diagnosed.  The veteran also testified in 
June 2005 that he didn't remember having any serious problems 
with his back during the rest of his service.    

The service medical records are absent complaints, findings 
or diagnoses of a back injury during service although a 
February 1973 consultation sheet does indicate that a heart 
murmur was noted for first time with P.E. exam.  That 
consultation report does not indicate that the veteran was 
hospitalized at that time for a back injury. On the clinical 
examination for separation from service, the veteran's spine 
was evaluated as normal.  Thus, there is no medical evidence 
that shows that the veteran suffered a back injury during 
service or was diagnosed with a chronic back disorder at that 
time. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first diagnosis of 
early degenerative changes L5-S1 was not until 1999, more 
than 20 years after the appellant's discharge from service; 
and no arthritis was found on x-rays taken in February 2000.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The file 
contains records from VA treatment received since August 1986 
which indicates that the veteran had a lipoma at T12-L1 which 
was surgically excised in November 1987.  No other back 
problems were reported until April 1999 when a Physical 
Therapy Progress Report included a diagnosis of low back pain 
with an onset in 1993.  The report also noted that in 1992 
the veteran had been struck by a truck while bicycling which 
resulted in a left clavicle fracture, bilateral shoulder 
separation, right navicular bone fracture, left ankle 
ligament damage, and a left forearm fracture.  Also noted was 
the 1989 removal of a benign cyst from the veteran's back.  
The report noted that the veteran stated that the low back 
pain started in 1993.  In light of the lack of any relevant 
history reported between 1975 and 2000, to include the 1999 
report of onset of back pain in 1993, service connection is 
not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  The February 2000 VA 
examination diagnosed the veteran with chronic left 
sacroiliac strain.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
the current disability and military service.

No medical professional has ever related this condition to 
the appellant's military service.  In fact, the veteran 
testified in June 2005 that no one in VA could state what 
caused the lipoma or has ever said to him that the injury in 
service was the cause of his back problems.  The medical 
evidence does not show treatment or diagnosis of this problem 
until a number of years after service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service].  The Board notes that the veteran's parents 
submitted a written statement received by VA in August 2003 
in which they note that the veteran suffers with chronic back 
problems due to an accident while stationed at Norfolk Naval 
Air Station.  There is no indication from the record that the 
veteran's parents have medical training or expertise.  As lay 
persons, they are not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).    

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claim that his current 
back disorder is related to service.  There is not an 
approximate balance of evidence.  



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in April 2001.  That letter 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOC (SSOC), he was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the SOC.  

It must also be noted that the veteran was sent a letter in 
October 1999 that informed him of the evidence needed to 
substantiate a claim for service connection.  Although that 
letter was phrased in terms of evidence needed to well ground 
a claim, a concept eliminated by the VCAA, the basic elements 
of service connection are the same today as they were in 
1999.

The RO's 2001 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  However, 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  There is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  When considering the notification letter, the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOC), as a whole, the Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
only after the rating action was promulgated in March 2000 
did the RO, in April 2001, provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate his claim.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2001 was not given prior to the 
first adjudication of the claims, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the claim was readjudicated and an SOC and additional SSOC 
were provided to the veteran in July and October 2003.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  Searches were also made for the treatment he alleged 
receiving during service for a back injury, but none were 
found.  See April 2001 response from NPRC.  The file contains 
post-service private and VA treatment records.  The claimant 
has not specifically referenced any other outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  The Board notes that although the veteran is 
receiving disability benefits from the Social Security 
Administration, he testified that these benefits are based on 
a psychiatric disorder, not a back disorder.  Such records 
would not, therefore, be relevant to this claim.  See 
Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.")    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examination in February 
2000.  The Board notes deficiencies in the VA medical 
examination as the veteran's service medical records were not 
reviewed because they were not available at the time of the 
examination and no opinion as to whether the veteran's back 
disorder could be attributed to service was rendered.  
However, because the service medical records lack any 
complaints, findings or diagnoses of a back injury, VA's duty 
to assist by obtaining a medical opinion does not extend to 
this claim.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004) ("Because some evidence of an in-service event, 
injury, or disease is required in order to substantiate a 
claim for service connection and because a postservice 
medical examination could not provide evidence of such past 
events, a medical examination conducted in connection with 
claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease.").  Further examination 
or opinion is not needed because, at a minimum, there is no 
competent evidence that the claimed condition may be 
associated with the claimant's military service.  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.


ORDER

Entitlement to service connection for a low back disorder 
including chronic sacroiliac strain is denied.



	                        
____________________________________________
Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


